Ease 1:15-€/-88879:BKE Beeument 189 ied e9keee Paget era [a
i BRILL | LEGAL | GROUP P Cc. Tel: (889) 315-9847 | werusbriitlegalcom : Pater E. aT

PRT

 

Sa eH ea he

ie
September 9, 2020 Se
‘ Pe ae

James Moschella™

, esau thee
Via ECF Sent

Hon. P. Kevin Castel
United States District Judge
United States Courthouse

500 Pearl Street IG 3-0 LO
New York, New York 10007 Qepsember He 17
Re: UWhited States v. Juan Antonio Hernandez Alvarado Ae
15 Cr. 379 ‘
November 10,2000 a 11: 00a, na.

Dear Judge Castel: = a 0 Opie ats

[represent Mr. Hernandez Alvarado. I write to request that Mr. Hernandez Alvarado’s
sentencing, currently scheduled for September 16, be adjourned for at least a month based

upon my previous discussions with the Court about access to my client. The-go 4 —
consenting to an adjournment. ZE / LD p>

Since our last discussion, I again have had extremely limited access to my client. There
has been no in-person visiting and some video and phone visiting. We have been able to use an
interpreter during those visits, but it is still very difficult to communicate effectively. As such, I
have been unable to complete an appropriately thorough sentencing submission. I feel that I
must be able to meet with my client in person at least once prior to sentencing, unless the
public health crisis worsens to a point where that is simply impossible in the foreseeable future.

As such, I am requesting an adjournment to October or November at the Court’s
convenience. Thank you for your consideration.

Respectfully submitted,

bre

Peter FE. Brili

306 Fifth Avenue . 150 Motor Parkwa
p the oe 64 Hilton Avenue Suite 401 y
enthouse - ite
Hempstead, N.¥ 1550
New York. N.¥ 10001 Hauppauge, N.Y 11786

 

 
